                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

TYRONE EDWARDS MCCREE,           *

      Petitioner,                *

vs.                              *
                                         CASE NO. 4:18-CV-245 (CDL)
SHERIFF DONNA TOMPKINS,          *
et al.,
                                 *
      Respondents.
                                 *

                             O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

August 20, 2019. There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.      Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court, including the denial of a certificate

of appealability.

      IT IS SO ORDERED, this 3rd day of October, 2019.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA
